Citation Nr: 1720246	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for L5-S1 spondylolisthesis, anterolisthesis, L4-L5 retrolisthesis, spondylolysis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent rating assigned for L5-S1 spondylolisthesis.  The disability was subsequently recharacterized as reflected on the title page.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript is of record.  The claim was remanded by the Board in February 2015 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted additional medical evidence that appears to show that his service-connected L5-S1 spondylolisthesis, anterolisthesis, L4-L5 retrolisthesis, spondylolysis and degenerative disc disease may have worsened since the May 2015 VA examination.  Given the foregoing, a contemporaneous examination of the Veteran's lumbar spine would be helpful in better evaluating whether he is entitled to a rating in excess of 10 percent.  VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good 
cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since May 2015.  

2.  Schedule the Veteran for a VA spine examination    to determine the current severity of his service-connected L5-S1 spondylolisthesis, anterolisthesis,    L4-L5 retrolisthesis, spondylolysis and degenerative disc disease.  The examiner must review the electronic record in conjunction with the examination.  The examiner should describe all symptomatology attributable to the lumbosacral spine disabilities, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner is to report the range of motion measurements in degrees.  Range of motion should       be tested actively and passively and after repetitive use.  The examiner should consider whether there is likely      to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so,   the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated, with consideration of all evidence received since the May 2015 supplemental statement of the case was issued.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


